IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                 : No. 123 DB 2016 (No. 73 RST 2016)
                                 :
                                 :
LINDA A. PILLA                   : Attorney Registration No. 72308
                                 :
PETITION FOR REINSTATEMENT       :
  FROM ADMINISTRATIVE SUSPENSION : (Chester County)


                                         ORDER


 PER CURIAM


        AND NOW, this 19th day of September, 2016, the Report and Recommendation

 of Disciplinary Board Member dated September 8, 2016, is approved and it is

 ORDERED that Linda A. Pilla, who has been on Administrative Suspension, has never

 been suspended or disbarred, and has demonstrated that she has the moral

 qualifications, competency and learning in law required for admission to practice in the

 Commonwealth, shall be and is, hereby reinstated to active status as a member of the

 Bar of this Commonwealth. The expenses incurred by the Board in the investigation

 and processing of this matter shall be paid by the Petitioner.